Citation Nr: 9922850	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
post-operative anterior cruciate ligament reconstruction of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to April 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the veteran's right knee disability 
and assigned a zero percent evaluation.

This matter was before the Board previously and remanded in 
November 1997 for further development, to include a VA 
orthopedic examination.  The Board is satisfied that the 
remand directives were met and has determined that no further 
development is warranted in this case.

During the pendency of this appeal, the RO, by rating action 
of May 1998, granted a 10 percent to the veteran's post-
operative residuals of anterior cruciate ligament 
reconstruction of the right knee, effective from April 15, 
1995.  However, since the rating criteria provide for a 
higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's residuals of post-operative anterior cruciate 
ligament reconstruction of the right knee is manifested by 
pain and a loss of 30 degrees flexion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for status post-operative right knee anterior 
cruciate ligament repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's status post right anterior 
ligament repair in a rating decision dated in April 1996 and 
assigned a zero percent rating effective from April 15, 1995.  
At that point, before the RO were the veteran's service 
medical records, 1995 orthopedic treatment reports, and a VA 
examination conducted in September 1995.  Overall, the RO 
found that the veteran has incurred an injury to the right 
knee during service and underwent reconstructive surgery of 
the anterior cruciate ligament.  During the 1995 VA 
examination, the veteran reported that upon prolonged 
standing or walking, his right knee began to swell.  At that 
time, the RO determined that a compensable evaluation was not 
warranted due to a lack of evidence of instability of the 
knee joint, limited motion, or objective findings of pain on 
motion.

In an examination for the VA, dated in February 1998, the 
examiner reported that the veteran walked with a normal gait 
without any gross limp.  Further, the examiner stated that in 
a sitting position, there was a fine line mid-line scar three 
and one-half inches in length extending from the middle third 
of the patella to just medial to the tibial tubercle.  There 
was no gross atrophy of the veteran's thigh muscles and on 
resistance, the veteran had 5+ for quadriceps extensor 
apparatus.  Also, the examiner noted that the anterior 
drawer's sign was negative.  In supine position, Lachman's 
sign was negative.  Also noted was good stability of the 
medial and lateral collateral ligaments.  Range of motion was 
noted at zero degree extension with flexion to 20 degrees 
from the fully extended position.

There was no evidence of any quadriceps atrophy of the right 
thigh.  Further, the examiner noted excellent quadriceps tone 
and 5/5 quadriceps strength.  Also, the examiner reported 
that the veteran has a scar overlying the anterior aspect of 
the right knee, approximately three and one-half inches in 
length.  The scar appeared to be hypesthetic, but most of the 
hypesthesia was manifested on the anterior lateral aspect of 
the knee over the proximal tibial approximately four inches 
in diameter.  There was no evidence of any neuroma in or 
around the right knee joint, particularly in the region of 
the infrapatellar nerve.  

As compared to the left calf circumference that measured at 
17 inches, the examiner noted that the circumference of the 
right calf measured at 16 3/4 inches, both knee circumferences 
measured at 17 inches, and the thigh circumference on the 
left side measured at 18 1/4 inches whereas the thigh 
circumference measured at 18 1/2 inches on the right.  X-ray 
studies of the right knee essentially were negative for 
significant bony pathology, with no evidence of fractures or 
arthritic changes.  Also, there was no narrowing of the 
medial or lateral compartments.  There was no loosening of 
the screws in the area of the distal femur and proximal 
tibia.  The diagnosis rendered was post-operative status 
right knee for repair of anterior cruciate ligament.  The 
examiner remarked that other than a less-than-optimal 
position of the screw, the reconstruction of the knee had 
excellent results.

Further noted was that upon examination, the veteran 
demonstrated discomfort in his right knee only during the 
last 10 degrees of full flexion.  Also, the veteran was 
observed to experience discomfort when he attempted to arise 
from a squatting position, to the extent that he had to hold 
onto a table in order to stand.  X-ray studies conducted in 
February 1998 revealed no significant changes from a prior 
study.  There was no loosening or complications, joint spaces 
were maintained, there was minimal calcification anteriorly 
in the joint midline, no osteophytes or signs of degenerative 
disease.  Also noted were no post traumatic deformities.

The veteran also underwent a VA examination dated in October 
1998 for complaints of continued pain in the right knee.  The 
veteran reported that in his work as a driver for a roofing 
company or with weather changes, he experiences problems with 
his right knee.  Upon examination, the examiner noted a well-
healed surgical scar consistent with the prior reconstructive 
surgery of the anterior cruciate ligament.  Also, the 
examiner reported range of motion of 140 degrees of flexion 
and zero degrees of extension.  The medial and collateral 
ligaments were intact, as were the anterior and posterior 
cruciate ligaments.  Lachman's test, drawer's test, and a 
patellar inhibition test were negative.  Also, there was no 
evidence of effusion or other distortion of the right knee.  

Further, the veteran was able to go through 20 knee 
extensions without any problems.  When a 10-pound weight was 
applied to the right ankle, the veteran underwent 10 
extensions on the right before he complained of pain.  The 
veteran was able to do another 10 extensions with the pain.  
When the veteran put his weight on one side or another, he 
had equal trouble with squatting exercises, and was unable to 
get up from a squatting position without discomfort or help 
from the opposite leg.  An overall diagnosis was rendered of 
status post-operative anterior cruciate ligament 
reconstruction of the right knee with a loss of 30 degrees of 
flexion due to pain and stiffness.  

Analysis

The issue in this case is whether the veteran is entitled to 
an increased evaluation for his status post-operative right 
knee anterior cruciate ligament repair.  As noted above, the 
RO assigned a 10 percent evaluation for the veteran's right 
knee disorder during the course of this appeal.  The Board 
notes that a claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  Thus, the adjudicators may 
not limit consideration to only that evidence that pertains 
to the present level of disability.  Cf. Francisco v. Brown, 
7 Vet. App. 55 (1994).  Therefore, in rendering its decision 
in this case, the Board must review the evidence of record in 
its entirety.  The Board notes that the veteran has 
established a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

Initially, the Board notes that the current rating of 10 
percent assigned to the veteran's right knee disability is 
the appropriate evaluation.  Although the Board has reviewed 
the evidence of record in its entirety prior to making a 
final determination, it finds that the most probative 
evidence includes the results of VA examination conducted in 
October 1998 and findings included in the February 1998 VA 
examination and x-ray study.  

The veteran's status post right anterior cruciate ligament 
repair currently is evaluated under Diagnostic Code 5257 that 
relates to impairment of the knee with recurrent subluxation 
or lateral instability.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  As noted in the background 
above, clinical findings from the February 1998 examination 
reveal that the veteran walked with a normal gait without 
evidence of a limp.  Further, the examiner reported no 
evidence of instability in the medial and lateral collateral 
ligaments.  Moreover, full strength was noted and there were 
no signs of arthritis or neuroma.  Most significantly, the 
examiner reported the status of the veteran's post-operative 
right anterior cruciate ligament was excellent.  

Additionally, as stated herein, during the October 1998 VA 
examination, the examiner reported that the ligaments of the 
veteran's right knee were intact and that there was no 
evidence of effusion or distortion.  Thus, given the above 
results, the veteran's right knee disability is not 
productive of moderate impairment so as to warrant a 20 
percent evaluation under Diagnostic Code 5257.   

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In this light, the Board 
points out that under other potentially relevant diagnostic 
codes, the veteran's right knee disability does not merit an 
evaluation in excess of the current 10 percent rating.  
Specifically, Diagnostic Code 5256 rates ankylosis of the 
knee and requires ankylosis in flexion between 10 and 20 
degrees for a 40 percent rating, and in flexion between 20 
and 45 degrees for a 50 percent rating.  38 C.F.R. § 4.71a-
20, Diagnostic Code 5256 (1998).  Nonetheless, ankylosis is 
neither demonstrated nor contended in this case.  

Further, as to Diagnostic Code 5260 for limitation of 
flexion, upon showing flexion limited to 45 degrees, the 
veteran merits a 10 percent evaluation.  With flexion limited 
to 30 degrees, a 20 percent evaluation is warranted, and a 
maximum of 30 percent is merited for flexion limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1998).  
Additionally, Under Diagnostic Code 5261, with extension 
limited to 10 degrees, a 10 percent evaluation is assigned.  
Where there is evidence of extension limited to 15 degrees, a 
20 percent evaluation is warranted.  Further, with extension 
limited to 20 degrees, a rating of 30 percent is merited.  
38 C.F.R. § 4.71(a), Diagnostic Code 5261 (1998).

However, according to the results from the February 1998 
examination, the examiner reported range of motion limited 
only by 20 degrees upon flexion in a fully extended position.  
Moreover, during the October 1998 examination, the examiner 
noted full range of motion with no limitations.  Thus, 
neither Diagnostic Code 5260 nor Diagnostic Code 5261 
provides an avenue for an evaluation in excess of the current 
10 percent.  Significantly, there are no clinical data to 
substantiate flexion limited to 30 degrees or extension 
limited to 15 degrees.  38 C.F.R. § 4.71a-20, Diagnostic 
Codes 5260, 5261. 

As relates to impairment of the tibia or fibula, the veteran 
has not provided evidence of nonunion of the right knee or 
loose motion that requires the use of a brace.  38 C.F.R. 
§ 4.71a-20, Diagnostic Code 5262 (1998).  For example, 
results from the February 1998 x-ray study disclosed no 
loosening or complications and the joint spaces of the 
veteran's right knee were maintained.  Thus, in this 
veteran's case, Diagnostic Code 5262 does not apply.  Id.

In light of the above, the Board emphasizes that the 
assignment of a rating is a factual determination, and based 
on the facts as presented earlier herein, the veteran's right 
knee disability does not warrant the next higher evaluation 
of 20 percent under Diagnostic Code 5257.  See Zink v. Brown, 
10 Vet. App. 258, 259 (1997) (per curiam affirmed).  
Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1998), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  In this 
vein, the Board has reviewed the entire clinical evidence of 
record and concludes that the veteran's symptomatology 
referable to his right knee disability does not indicate a 
degree of impairment beyond that which is considered within 
the 10 percent evaluation under Diagnostic Code 5257.  
38 C.F.R. § 4.71, Diagnostic Code 5257.  Specifically, the 
evidence substantiates well-healed scars, and although the 
veteran complains of discomfort and instability, generally, 
the knee appears stable with normal gait, equal knee 
circumferences, and positive progress overall.  

The Board acknowledges that functional loss due to the 
affected joints is not subsumed into the diagnostic codes 
under which a veteran may be rated.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the Board has considered 
any weakness of pain and limitation of motion of the right 
extremity, and as such, has determined that, while the 
veteran complains of occasional pain, the record does not 
suggest that the pain results in such degrees of 
fatigability, incoordination, lack of strength or endurance 
so as to warrant consideration over and above the current 10 
percent rating under Diagnostic Code 5257.  See  38 C.F.R. 
§ 4.45 (1998).  Essentially, as noted during the October 1998 
examination, symptomatology referable to the post-operative 
status of the veteran's right knee demonstrates excellent 
results.  In this light, a decreased ability of the slight 
nature supported by the clinical data of record does not 
warrant consideration beyond the current 10 percent 
assignment.

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion, and weakness in the affected 
extremity in rating the residuals of a right knee anterior 
cruciate ligament repair.  As stated earlier, while there is 
objective evidence of pain, the record does not suggest that 
the pain results in functional impairment beyond what is 
contemplated by the 10 percent rating under Diagnostic Code 
5257.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.  

The Board does give credence to the veteran's assertions that 
he experiences pain and instability in the right knee; 
however, there is no data of record to substantiate severity 
such that it results in impairment that rises to the level of 
an evaluation in excess of 10 percent.  Moreover, factors 
such as weakness, fatigability, or incoordination are not 
indicated on the record to an extent that would support the 
assignment of a rating higher than 10 percent, as stated 
herein.  Id.  

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted in this veteran's case.  



ORDER

Entitlement to an evaluation for residuals of post-operative 
reconstruction of the anterior cruciate ligament in excess of 
10 percent is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

